Citation Nr: 0030784	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  95-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
January 1963.

The Board remanded this claim for further development in 
January 1998.  Upon receipt of additional medical evidence, 
the RO determined that new and material evidence sufficient 
to reopen the previously denied claim for service connection 
for an acquired psychiatric disorder had been received.  In a 
May 2000 Supplemental Statement of the Case, the RO explained 
that the claim had been reopened.  

The Board further notes that the claims file contains a 
decision denying service connection for bilateral hearing 
loss.  This decision is dated July 27, 1999 and thus falls 
within the criteria for readjudication under Section 7 of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096.  This matter is referred to the RO for 
appropriate action.


REMAND

The Board notes that the regional office (RO) has not had the 
opportunity to apply Public Law No. 106-475, the Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  
Under the terms of the Act and Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the RO should apply the provisions 
of the Act to the current claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following action:

The RO should consider the veteran's 
claim for service connection for an 
acquired psychiatric disability in light 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is hereby notified that, if he is requested to appear for a 
VA examination, it is his responsibility to report for the 
examination and to cooperate in the development of the case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


